DETAILED ACTION
This office action is a response to the remarks filed on April 19, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 10, filed April 19, 2022, with respect to the rejection of claims 35 and 42 under 35 U.S.C. §112(b) have been fully considered and are persuasive.  The rejection of claims 35 and 42 under 35 U.S.C. §112(b) has been withdrawn. 

Applicant’s arguments, see page 10, filed April 19, 2022, with respect to the rejection of Claim 48 under 35 U.S.C. §101 have been fully considered and are persuasive.  The rejection of Claim 48 under 35 U.S.C. §101 has been withdrawn. 

Applicant’s arguments, see page 10-11, filed April 19, 2022, with respect to the rejection of Claims 29-53 under 35 U.S.C. §103 have been fully considered and are persuasive.  The rejection of Claims 29-53 under 35 U.S.C. §103 has been withdrawn. 

Allowable Subject Matter
Claims 29-53 are allowed.

The following is an examiner’s statement of reasons for allowance:

Applicant’s remarks and amendment filed on April 19, 2022 have been fully considered and have been found to be persuasive. An updated search has been performed and no prior art has been found that solely or in any reasonable combination reads on the claims as amended. The closest prior art found is as follows: Abedi (US 2006/0013245), Wang et al. (US 2010/0189060) Nonchev et al. (“Efficient Packet Scheduling Schemes for Multiantenna Packet Radio Downlink”) and Arvidsson (US 2015/0117344).
                                                                 
Prior art reference Abedi is directed to a packet scheduling method is used to schedule packets of data for transmission from a transmitter via at least one channel to a plurality of receivers, for example in a high speed downlink packet access system of a wireless communications network. Weightings are assigned to at least two different aspects of scheduling performance, for example quality of service, delay and fairness. For each individual receiver at least one combined measure of the scheduling performance in the different aspects is produced according to the assigned weightings. The respective combined measures for different receivers are employed to decide the receiver(s) to which packets are to be transmitted. The weightings may be adjusted by an operator of the transmitter or be adjusted automatically based on the scheduling performance. The scheduling of data packets can be flexibly performed efficiently and effectively (Abedi Abstract; Figure 3, 4, 23 and 24; Paragraph [0018-0029, 0067-0085,  and 0093-0107]).
Prior art reference Wang is directed to a method for scheduling use of a downlink packet data traffic channel shared by a plurality of mobile and/or immobile stations. each station having a scheduling downlink transmission rate (R.sub.1, R.sub.2 , . . . R.sub.n). The method comprises the steps of: determining a ranking metric (RANK) for each of said mobile/immobile stations (12) having queued data that varies directly with the mobile/immobile station's scheduling downlink transmission rate (R.sub.1, R.sub.2 , . . . R.sub.n), and a delay factor indicative of the staleness of data queued for each of said mobile/immobile stations (12) having queued data. A ranking metric that varies directly with the scheduling downlink transmission rate, a delay factor and an uplink metric are determined for each of the mobile and immobile stations having the queued data by the scheduling algorithm. The downlink transmissions are scheduled to the mobile and immobile stations on the downlink packet data traffic channel based on the ranking metric and the uplink metric. The system capacity is increased, while improving the quality of service (Wang Abstract; Paragraph [0007-0016 and 0038-0040]).
Prior art reference Nonchev is directed to a fairness-oriented dual-stream multiple-input multiple-output (MIMO) packet scheduling scheme for future multi-antenna packet radio systems. In general, multi-user transmit-receive schemes allow users to be scheduled on different parallel streams on the same time-frequency resource. Based on that, implementations of more intelligent scheduling schemes that are aware of the instantaneous state of the radio channel require utilization of time, frequency and spatial domain resources in an efficient manner. Stemming from the earlier advanced proportional fair (PF) scheduler studies, we extend the developments to dual-stream MIMO packet radios. Furthermore, we investigate the resulting fairness distribution among users together with efficiency in increasing the system capacity in terms of throughput and coverage by simulating practical orthogonal frequency division multiple access (OFDMA) system environment with MIMO functionality in micro and macro cell scenarios. As a concrete example, we demonstrate that by using new multi-user scheduling schemes, significant coverage improvements in the order of 30% can be obtained at the expense of only 14% throughput loss. Furthermore, the user fairness is also greatly increased, by more than 18%, when measured using Jain’s fairness index (Nonchev Abstract; Introduction; Conclusion; Section 2.2.2 and 4).
Prior art reference Arvidsson is directed to a network node and method therein for admission control in a communication system applying shared channels for communication. The method comprises receiving a request for a bearer setup, and deciding whether to accept or reject the request for a bearer setup based on information on current bearers carrying data having a QoS value, and for which bearers a transmission of the data fulfills a criterion, the criterion representing a probability of violating the QoS value. Information on bearers carrying data which do not have a QoS value and information on bearers for which a transmission of data having a QoS value does not fulfill the criterion is disregarded. The disregarding information of non-congestion resource usage will efficiently prevent admission control from unnecessarily rejecting requests when the system load is low in terms of admitted number of bearers but high in terms of used resources, so that admission decisions in shared channel systems are improved and inadequate rejections of bearer setup requests are reduced or avoided and the accuracy of the admit/reject decisions taken by admission control is highly increased. Hence, more accurate admission control decisions can efficiently minimize the cost in terms of system capacity, decrease the complexity and reasonable spectral efficiency is achieved (Arvidsson Abstract; Paragraph [0010-0018 and 0043]).

The prior art of record fail to disclose alone or in any reasonable combination, as required by the independent claims, “…obtain user-specific delay and user-specific channel conditions per scheduling opportunity for each of the terminal devices to be scheduled; and schedule, in each scheduling opportunity, the terminal devices according to an order, wherein the order is determined by individually weighting the user-specific delay and individually weighting the user-specific channel conditions for each terminal device to be scheduled, wherein a scalar metric Mk(t) is determined for each terminal device per scheduling opportunity in order to determine the order, and wherein the scalar metric Mk(t) is a function of maximum allowed system-wise delay Dmax”
None of these references, taken alone or in any reasonable combination, teach the claims as amended, and thus the claims are allowed over the prior art of record.
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN O LATORRE whose telephone number is (571)272-6264. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IVAN O. LATORRE
Primary Examiner
Art Unit 2414



/IVAN O LATORRE/Primary Examiner, Art Unit 2414